Citation Nr: 0821108	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis C; and, if so, whether service 
connection is warranted.

2.  Entitlement to service connection for depression, to 
include as secondary to Hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1974, 
with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
reopened the veteran's claims for service connection for 
Hepatitis C and depression based on new and material evidence 
and denied service connection for both on the merits. 

Regardless of the RO's decision to reopen the veteran's claim 
for service connection for Hepatitis C, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  In this case, following an unappealed 
September 2003 RO decision that denied the veteran's claim 
based on a lack of evidence showing that Hepatitis C was 
manifested during service or otherwise attributable thereto, 
additional medical evidence has been associated with the 
claims file that shows a possible nexus to service.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.)  Thus, the Board finds that 
sufficient new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
Hepatitis C.

The veteran failed to report for his scheduled 
videoconference hearing in February 2007.  The request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Hepatitis C was not manifest during service, and it is not 
otherwise attributable to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions for the claim for service connection for Hepatitis 
C.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2003 letter also told him 
to provide any relevant evidence in his possession and 
informed the veteran of the relevant risk factors for 
Hepatitis C.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(d).  In this case, the veteran was 
afforded VA liver examinations in May 2004 and December 2004.  
Those examinations were thorough and consistent with other 
medical evidence of record.  The Board thus finds that VA has 
met its duty to assist in that regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for Hepatitis C

The veteran contends that he was infected with the Hepatitis 
C virus during service.  Specifically, the veteran has 
asserted that he was exposed to the Hepatitis C virus via 
contaminated airgun injections during service.  For the 
reasons that follow, the Board concludes that service 
connection for Hepatitis C is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Recent VA treatment records show that the veteran has a 
diagnosis of chronic viral Hepatitis C.  As the evidence 
shows that the veteran has a current diagnosis of Hepatitis 
C, the Board thus acknowledges that the veteran has met the 
first element of service connection and now addresses the 
question of whether the evidence shows that the veteran's 
Hepatitis C was incurred during service.

In this case, the evidence must show that the veteran's 
Hepatitis C is the result of infection during service or that 
there is a relationship between in-service risk factors and 
his current diagnosis of Hepatitis C.  In assessing the 
veteran's risk factors, the Board notes that the major risk 
factors for Hepatitis C infection include receipt of blood or 
blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; body piercing; and tattooing.  Although a 
potential risk factor can be identified for approximately 90% 
of persons with Hepatitis C infection, in some patients no 
recognized source of infection can be identified.  VBA letter 
211B (98-110) November 30, 1998.  In addition, the Board 
notes that the Hepatitis C virus was not identified until 
1989, and effective testing for the virus became available in 
1992.  See id.

The veteran's service medical records contain no indication 
of Hepatitis C, nor are there are any complaints, diagnoses, 
or treatment of any disorder of the liver during service.  
The veteran's enlistment examination, performed in May 1973, 
was normal except for a finding that the veteran had a hernia 
operation when he was 18.  No mention was made as to whether 
blood transfusion had been required.  The report of his April 
1974 separation examination shows that the veteran denied a 
history of jaundice or hepatitis and any stomach, liver, gall 
bladder, or intestinal problems.  On objective examination, 
the veteran was noted to have a normal genitourinary system 
and a normal abdomen and viscera.

As noted, the veteran currently contends that his in-service 
risk factor for contracting the Hepatitis C virus during 
service included receiving contaminated jet injections.  The 
Board notes that the veteran had previously claimed that his 
Hepatitis C was due to exposure to Agent Orange, although 
this theory of entitlement has since been abandoned.  With 
respect to the veteran's risk factors, the Board notes that 
the Hepatitis B virus is spread through contaminated blood or 
serum or through close personal contact with a person who is 
infected.  See VBA letter 211B (98-110) November 30, 1998.  
Since the 1990s, injection drug use has been the principal 
mode of transmission of HCV.  Id.  In addition, while there 
is at least one case report of Hepatitis B being transmitted 
by an airgun injection, thus far there have been no case 
reports of Hepatitis C being transmitted by an airgun.  See 
VBA letter 211 (04-13) June 29, 2004.

With respect to non-sterile or contaminated injections, a 
review of the veteran's service immunization record shows no 
indication that he received a jet-gun injection of any kind 
or any other kind of contaminated or non-sterile injection or 
vaccination.  It also does not appear that the veteran 
underwent any surgeries or invasive dental procedures or was 
in any way exposed to contaminated blood during service.  
Furthermore, as reflected on his DD Form 214, the veteran's 
MOS was gasoline engine repairman, a position that would not 
ordinarily have subjected him to such exposure.

As noted above, the veteran's separation examination was 
normal.  The Board notes that the incubation period for 
infection following exposure to the Hepatitis C virus ranges 
from 2 to 26 weeks.  VBA letter 211B (98-110) November 30, 
1998.  Nonetheless, the first diagnosis of Hepatitis C of 
record in this case comes from December 2000 VA treatment 
records.  These records also reveal that the veteran had a 
history of polysubstance abuse.  In January 2001, the veteran 
stated that his goals were to obtain a job and remain drug 
free.  A February 2003 VA treatment record shows that the 
veteran had no active Hepatitis C at that time.

Subsequent VA treatment records reveal a diagnosis of active 
Hepatitis C and show a history of substance and alcohol 
abuse.  A March 2004 VA treatment report states that jet gun 
injections "may be a possibility [for transmission of 
Hepatitis C] if all other risk factors are excluded."  In 
another March 2004 VA treatment report, and despite medical 
evidence showing a history of polysubstance abuse, the 
veteran denied a history of substance abuse except beer.  The 
veteran was noted to be a circumstantial and vague historian.

In May 2004, the veteran was afforded a VA liver examination 
for purposes of determining the etiology of his Hepatitis C.  
The examiner noted that the veteran denied sexual 
promiscuity, ethanol drug use, blood transfusions, 
transplantations, hemodialysis, tattooing, body piercing, or 
intravenous drug use.  The veteran claimed that his only 
possible exposure to Hepatitis C was in the form of an air 
gun.  On physical examination, there was no evidence of 
intravenous skin markings, and an examination of the 
veteran's abdomen showed an enlarged liver with no masses.  
The examiner concluded that the veteran's Hepatitis C was not 
at least as likely as not related to jet gun immunizations 
during service.

A June 2004 VA treatment record states that there is a risk 
of viral infection with jet gun vaccinations, and therefore 
that should be considered "a potential source as least as 
likely as not" of the veteran's Hepatitis C infection.  An 
August 2004 VA treatment record states that the veteran's 
chronic Hepatitis C was "possibly acquired" through in-
service vaccinations 30 years ago.  The Board notes that 
these opinions, insofar as they are stated in hypothetical 
rather than definite terms, present only possible etiologies 
and are equivocal and speculative and not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In December 2004, the veteran was afforded a VA liver 
examination for purposes of determining the etiology of his 
Hepatitis C.  The claims file was reviewed.  The veteran 
reported that he was first diagnosed with the virus four 
years prior to that examination, and he complained of 
symptoms of abdominal pain, constipation, and various other 
nonspecific symptoms.  The veteran again denied the usual 
modes of transmission, including use of dirty needles, blood 
transfusion, risky sexual contacts, tattoos, and stated that 
his only possible mode of transmission would be from airgun 
injections upon entrance to service.  The examiner observed 
that the veteran was "a very poor historian."  On objective 
examination, a subcostal scar of unknown origin was noted.  
On attempted palpation of the veteran's abdomen, the veteran 
recoiled with even the gentlest of touches, which the 
examiner believed to be an exaggerated response.  In his 
opinion, the examiner noted that he had never seen a case of 
jet gun transmission of the Hepatitis C virus, and he also 
noted the veteran's "long and complicated history of 
psychiatric illnesses" and that he did not seem credible.  
The examiner concluded that the veteran's Hepatitis C was 
less likely than not acquired from an airgun injection, but 
more likely from another more common cause of Hepatitis C 
transmission.

In January 2005, the veteran submitted several copies of 
Board decisions that had granted claims for service 
connection for Hepatitis C.  The Board notes that previous 
Board decisions are considered nonprecedential in nature.  38 
C.F.R. § 20.1303 (2007).  Rather, each case is decided on the 
basis of the individual facts particular to it in light of 
the applicable law and regulations.  Id.  Nevertheless, in 
considering these documents, the Board observes that they are 
largely factually irrelevant to this appeal because, in each 
of the previous decisions, the veteran at issue claimed 
multiple in-service risk factors and not solely airgun 
injection.  In any event, these prior Board decisions present 
no additional factual evidence to support a grant of service 
connection in this case.

In July 2005, a board-certified private gastroenterologist 
and hepatologist submitted a positive medical opinion on the 
veteran's behalf.  The physician noted that he spends 95 
percent of his professional time treating patients, including 
many veterans, with Hepatitis C.  In his opinion, the 
examiner stated that the veteran had no history of injection 
drug use or transfusion.  He further noted that "[a]ir gun 
injections have been proven to spread viral hepatitis..." 
although this is inconsistent with other evidence which 
suggests that not one case of transmission of viral Hepatitis 
C by airgun had ever been documented.  See VBA letter 211 
(04-13) June 29, 2004.  He concluded that, in his opinion, 
the veteran's Hepatitis C was service-connected.

The Board notes that both the July 2005 private examiner and 
the veteran have also submitted various lay evidence, 
including internet articles and research studies finding a 
correlation between the use of airgun injectors and the 
spread of viral Hepatitis B.  Another study submitted 
concludes that the transmission rate of Hepatitis C infection 
from 1948 to 1954 among military recruits parallels that of 
present-day military recruits and volunteer blood donors.  
The Board notes that these studies are largely irrelevant, 
insofar as they involve transmission of a virus not at issue 
in this case and fail to show any correlation between airgun 
injectors and Hepatitis C.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In this case, the treatises submitted by the veteran and his 
private physician are nonspecific and/or irrelevant, and they 
do not show a plausible causality between airgun injections 
and Hepatitis C infection during service.

The evidence in favor of the veteran's claim consists of a 
July 2005 private medical opinion relating the veteran's 
Hepatitis C to service; various VA treatment records stating 
that Hepatitis C infection by airgun was "possible"; and 
the veteran's own statements.  With respect to the VA medical 
records finding a possible link between the veteran's 
Hepatitis C and service, the Board again notes that these 
opinions are equivocal and speculative.   See Stegman, supra.  
With respect to the veteran's own contentions, the Board 
notes that, as a lay person, he has not been shown to be 
capable of making medical conclusions, and thus his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The evidence against the veteran's claim consists of the 25 
year gap between discharge and a diagnosis of Hepatitis C, 
see Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); the reports of two 
VA liver examinations, performed in May 2004 and December 
2004, finding no nexus between the veteran's Hepatitis C and 
service; and the lack of even a single documented case of 
Hepatitis C transmission via airgun injector.  See VBA letter 
211 (04-13) June 29, 2004.  

Furthermore, with respect to the veteran's reported risk 
factors for Hepatitis C, the Board notes that no specific 
risk factors are demonstrated in either service medical 
records or post-service medical records.  The veteran has 
denied blood transfusion, intravenous drug use, occupational 
exposure to contaminated blood or fluids, high risk sexual 
practices, intranasal cocaine, hemodialysis, organ 
transplants, body piercing, and tattooing; further, he states 
that his only risk factor for Hepatitis C infection during 
his lifetime was being vaccinated with airguns during 
service.  However, the Board once again notes that airgun 
injectors are not listed among the risk factors for Hepatitis 
C nor has there ever been a documented case of transmission 
via that method.  Furthermore, the veteran has a history of 
polysubstance abuse (specific drugs unknown) and has, at 
times, been noted to be a non-credible historian. 

In sum, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Hepatitis C.  In weighing the evidence, the Board attaches 
more significant probative value to the veteran's service 
medical records and the December 2004 VA examination opinion 
than to the July 2005 private medical opinion.  First, the 
Board finds that the service medical records are 
contemporaneous and show that the veteran did not have 
Hepatitis C at discharge.  Second, the December 2004 VA 
examination opinion is well reasoned, consistent with the 
evidence of record showing no documented cases of airgun 
Hepatitis C transmission, and included a review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
The July 2005 private medical opinion, on the other hand, 
fails to draw any distinction between airgun transmission of 
viral Hepatitis C and airgun transmission of viral Hepatitis 
B, of which there has been at least one documented case.  In 
addition, the veteran has not shown that his Hepatitis C is 
as likely as not the result of his reported in-service risk 
factor.  Consequently, as the preponderance of the evidence 
is against the veteran's claim for service connection, the 
Board concludes that service connection is not warranted.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  See Gilbert, supra.


ORDER

Service connection for Hepatitis C is denied.


REMAND

The Board notes that the veteran was denied service 
connection for depression in an April 2004 rating decision.  
Subsequently, in a May 2004 notice of disagreement (NOD), the 
veteran specifically stated that he disagreed with the denial 
of service connection for depression in the May 2004 rating 
decision.

A review of the claims folder reveals that the veteran has 
not been issued a statement of the case (SOC) regarding the 
issue of service connection for depression.  The Court has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not subsequently issued an 
SOC addressing that issue, the Board must remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the veteran and his 
accredited representative which addresses 
the issue of service connection for 
depression.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the SOC if the 
veteran wishes to complete an appeal from 
that decision.  If the veteran perfects 
his appeal of this issue in a timely 
fashion, then return the case to the Board 
for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


